Opinion by Treat, C. J.: The only question in this case is whether the precept, under which the sheriff makes sale of lands for the non-payment of taxes, must run in the name of the people of the state of Illinois. The precise question was before the Court in the case of Curry vs. Hinman, ante, 420; and it was there held that the precept is not process, within the meaning of the constitution, and need not, therefore, run in the name of the people. The Circuit Court having so decided, its judgment will be affirmed, with costs. Judgment affirmed»